DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.

Election/Restrictions
Claims 27-30, 34-36, 38 and 40-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/4/2019.

Information Disclosure Statement
The information disclosure statements dated 12/10/2020 and 2/10/2020 have been considered and made of record.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-11, 15 and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 has been amended to include a claimed embodiment wherein the heater employs a disposable heater conduit and duct-shaped induction coils (209a) (Figs. 6 and 7)(¶[0053]-[0056]).  Claim 9 is drawn to a claimed embodiment wherein the heater is a heating mantle integral with the support (9)(Fig. 1)(¶[0034]).  Claims 10 and 11 are drawn to a claimed embodiment wherein the heater is a jacket (109) (Fig. 2)(¶[0035]).  Claim 15 is drawn to a claimed embodiment wherein the heater is a flexible bag or tube and flat plates (209)(Figs. 3 and .

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 9-11, 15 and 19-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites that the heater is a disposable heater conduit and a duct-shaped heating element further defined as metallic structures within the conduit and two or more induction coils in series.  Claims 9-11, 15 and 19-22 provide alternative structures for the heater.  .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-6, 8, 57, 60-62 are allowed.

Claims 9-11, 15 and 19-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 112(d) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph or 4th paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Claim Objections
With respect to the objections of claims 1, 15, 19 and 57, the objections have been withdrawn in view of the amendments to the claims and related comments on page 8 of the response dated 10/21/2020.

Claim Rejections under 35 USC 112
With respect to the rejections of claims 9-11, 15, 19 and 20 under 35 USC 112(a), Applicants argue (page 8 of the response dated 10/21/2020) that the rejections are improper 
In response, the Examiner maintains that the rejection is proper because while the original provides support for each heater embodiment individually as alternative embodiments, there is nothing in the originally filed disclosure provides support for a combination of the heater embodiments that are encompassed by the limitations of claims 9-11, 15 and 19-22.  While the original claim set includes the individual embodiments provided in the dependent claims.  Original independent claim 1 only recited a generic heater.  Claim 1 as currently amended includes the limitations of original claim 60.  None of the original claims ever encompassed an embodiment that included a single device which includes a plurality of the different disclosed heater structures.  For these reasons, the combination of the limitations of original claim 60 with the limitations of original claims 9-11, 15 and 19-22 is considered new matter.

With respect to the rejections of claims 21, 22 and 60 under 35 USC 112(b), this rejection has been withdrawn in view of the amendments to the claims and related comments on page 9 of the response dated 10/21/2020.

Claim Rejections under 35 USC 103
Applicant’s arguments, see pages 9-12, filed 10/21/2020, with respect to claims 1-6, 8-11, 21, 22, 57 and 60-62 have been fully considered and are persuasive.  The rejection of 1-6, 8-11, 21, 22, 57 and 60-62 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB